ON MOTION FOR REHEARING. PARKER, J. The court in this case held, among other things, that under the facts and circumstances the master was negligent in failing to see to it that the safety roller on the mangle was in proper adjustment at the time the appellee was injured. The appellant’s principal objection to this holding is that, as the safety roller had to be adjusted in the course of the use of the mangle, the duty of adjusting it rested upon the servant, and not upon the master; hence the master cannot be held to have been negligent in this regard. The doctrine of law for which appellant contends, cited in 4 Labatt’s Master & Servant, § 1544, is well established, but whether it is applicable or not depends upon the facts of this case. The controlling consideration in the solution of the question must be the method in which the business of the appellant was conducted. If it were a part of the duties of the servant to adjust the safety roller as the occasion arose, then, undoubtedly, the omission to properly adjust the roll would constitute negligence on his part, whereas, if the business was so conducted that the duty of adjusting the roller rested upon the master, its omission would constitute negligence on the latter’s part. The facts presented in the case made by the appellant affirmatively show that the duty of adjusting the safety roller rested entirely upon the master or his foreman, the vice principal, except in occasional instances when the older employés assumed the duty of adjusting it. Such being the case, the omission to adjust the roller in this instance constituted negligence on the part of the master, the appellant, and the doctrine for which he contends has no application. Supporting this view are the three cases cited by us in. the former opinion: Woods v. Long Island R. Co., 11 App. Div. 16, 42 N. Y. Supp. 140, 142; Stager v. Troy Laundry Co., 38 Or. 480, 63 Pac. 645, 53 L. R. A. 459, 461; Quinn v. Electric Laundry Co., 155 Cal. 500, 101 Pac. 794, 795, 17 Ann. Cas. 1100. The motion for rehearing will therefore be denied; and it is so ordered. Eoberts, C.J., and IIanna, J., concur.